MEMORANDUM**
Because the petitioner Haider Hasam Porbanderwala admits that he departed from the United States after the Immigration Judge issued her order of deportation, this court is stripped of jurisdiction pursuant to INA § 106(c), 8 U.S.C. § 1105a(c) (1996). The petition for review is therefore dismissed, including the derivative petitions of Zubeda Haider Porbanderwala and Anil Haider Porbanderwala.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.